COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-287-CR
  
 
KNYVETT 
REYES                                                                   APPELLANT
V.
THE 
STATE OF TEXAS                                                                  STATE
 
----------
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Withdraw Notice Of Appeal And Dismiss 
Appeal” and “State’s Motion To Withdraw State’s Notice of Cross-Appeal 
And Dismiss State’s Cross-Appeal.” These motions comply with rule 42.2(a) of 
the rules of appellate procedure.  Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received these motions, we grant the 
motions and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
        It 
is ordered that the State shall pay all costs of this appeal, for which let 
execution issue. See Tex. Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp. 2004).
  
                                                                  PER 
CURIAM
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 18, 2004
 

 
NOTES
1.  
See Tex. R. App. P. 47.4.